The opinion of the court was delivered by
Case, J.
The writ challenges the legality of a lease made on February 27th, 1935, wherein the city of Atlantic City rented the main portion of its convention hall to Auditorium Kennel Club for the conducting, by the lessee, of dog races under the pari-mutuel system.
Kespondents present three points in defense: First, that there is no proof of an illegal object; second, that prosecu*585trix presents no argument for the allowance of the writ; third, that the prosecutrix is not qualified to prosecute the writ.
The pari-mutuel system is too well and too generally known to require elaborate description. Pari-mutuel is sometimes spelled thus, as a hyphenated word, and sometimes appears as two words and with variant spelling. Webster’s New International Dictionary briefly defines pari mutuel or paris mutueis as “a form of betting on horses in which those who bet on the winning horse share the total stakes, less a small per cent, to the management.” See, also, title “Paris mutueis or Paris mutuals,” 27 C. J. 976, and title “French Pool,” 27 C. J. 987. The system was long ago classified, and condemned, as a lottery by the courts of this state. State v. Lovell, 39 N. J. L. 458. It is immaterial that in the case before us the racing and attendant betting concerned dogs rather than horses. Chapters 56 (N. J. Stat. Annual 1934, § *136-4600 (95, 96) and 179 (N. J. Stat. Annual 1934, § 7-212 to 217) of the laws of 1934, under the provisions of wdiich the lease was made, have been declared unconstitutional by the Court of Errors and Appeals; as has, also, chapter 391 of the laws of 1933. N. J. Stat. Annual 1934, § 85-8. Hyman v. Long Branch Kennel Club, 115 Id. 123; 179 Atl. Rep. 105. The object of the lease agreement was palpably unlawful.
Prosecutrix is a citizen and taxpayer of the city of Atlantic City. There wras no proof introduced against the status of the prosecutrix; and after the allowance of a writ of certiorari the status will be presumed in the absence of proof to the contrary. Levy v. Elizabeth, 81 N. J. L. 643; 80 Atl. Rep. 498.
The argument upon which respondents rest their second point, and their remaining points as well, has been adversely determined by this court in Gimbel v. Peabody, 114 N. J. L. 574; 178 Atl. Rep. 62.
The motion to vacate the allocatur heard as a part of the argument is denied.
The proceedings brought up for review are set aside, with costs.